      Case 2:20-cv-00056-BMM-JTJ Document 17 Filed 03/01/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


  STEPHEN P. KELLY,                                    CV 20-56-BU-BMM

                  Plaintiff,

            vs.

  THE CHURCH OF JESUS CHRIST                           ORDER ADOPTING FINDINGS
  OF LATTER-DAY SAINTS, a Utah                         AND RECOMMENDATIONS
  Corporation; KYLE SPENCER, in his
  official capacity; and ALAN
  HANSEN, in his official capacity,

                  Defendants.


       Plaintiff Stephen P. Kelly (Kelly) has filed this action pro se. Doc. 2. Kelly

alleges that the Defendants have refused to terminate his membership in The Church

of Jesus Christ of Latter-Day Saints, and have deprived him of his official church

records. Id. at 15-16. Kelly seeks declaratory relief, injunctive relief and damages.

Id. at 2. Kelly has invoked this Court’s diversity jurisdiction under 28 U.S.C. § 1332.

Id. at 5.

       United States Magistrate Judge John T. Johnston issued a Findings and

Recommendations on January 22, 2021. Doc. 10. Judge Johnston determined that

Kelly had failed to plead diversity jurisdiction properly. Id. at 2. Kelly did not file

objections to Judge Johnston’s Findings and Recommendations. Instead, Kelly filed

                                          1
       Case 2:20-cv-00056-BMM-JTJ Document 17 Filed 03/01/21 Page 2 of 2



an Amended Complaint resolving the deficiencies of the original complaint.

Doc. 12.

             IT IS HEREBY ORDERED:

   1. Judge Johnston’s Findings and Recommendations (Doc. 10) are ADOPTED

in full.

   Dated the 1st day of March, 2021.




                                       2
